DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 January 2022 has been entered. 
Response to Arguments
Applicant's arguments filed 21 January 2022 in regards to the drawing objection and the 112(a) rejection have been fully considered, and in light of the amendments made both the objection and 112(a) rejection are overcome.  
Applicant’s arguments with respect to claims 1-4, 6, 8, 10-14, and 16-20 have been considered but are moot because the new grounds of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, 10, 12, 13, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lewis (US 2017/0145828).
Regarding claim 1, Lewis teaches a turbine blade (32) for a rotary machine (Fig 1), said turbine blade comprising an airfoil (36) extending from a root (34) to a tip (36) along a radial span (Fig 2), said airfoil further comprising a first sidewall (42) and a second sidewall (44), said first and second sidewalls coupled together at a leading edge (38) of said airfoil and extending aftward to a trailing edge (40) of said airfoil, one of said first sidewall and said second sidewall comprises a linear region (Fig 2) and a tip region (Fig 2), said linear region having a first stagger angle (Fig 5A) that increases at a substantially constant rate throughout (Fig 5A), and said tip region formed with a second stagger angle (Fig 4) that is increased as compared to said first stagger angle of said linear region of said sidewall (Fig 5A), such that said tip region facilitates reducing tip vortex losses of said airfoil ([0077]).
Regarding claim 2, Lewis teaches first sidewall concave and defines a pressure side of said airfoil ([0072]), said tip region with said second stagger angle is formed along said first sidewall (Fig 4).
Regarding claim 3, Lewis teaches said linear region extends from said root to about 85% of the radial span of said airfoil (Fig 5A), and wherein said tip region formed with said second stagger angle extends from about 85% of the radial span of said airfoil to said tip of said airfoil (Fig 5A).
Regarding claim 4, Lewis teaches said linear region extends from said root to about 75% of the radial span of said airfoil (Fig 5A), and wherein said tip region formed with said second stagger angle extends from about 75% of the radial span of said airfoil to said tip of said airfoil (Fig 5A).
Regarding claim 8, Lewis teaches a rotor assembly (Fig 1) comprising a plurality of blades (Fig 1) extending outwardly from a hub (Fig 1), said plurality of blades circumferentially-spaced about said hub (Fig 1) and each comprises an airfoil (36) comprising a suction sidewall (44) and a pressure sidewall (42), said pressure and suction sidewalls extending radially from a root (34) to a tip (36) along a radial span (Fig 2), said pressure and suction sidewalls coupled together along a leading edge (38) of said airfoil and at a trailing edge (40) of said airfoil, said trailing edge spaced aftward from said leading edge (Fig 2), a linear region of one of said suction sidewall and said pressure sidewall (Figs 2 and 5A) is formed with a first stagger angle (Fig 5A) that increases at a substantially constant rate throughout (Fig 5A), and an aft portion (Fig 2) of the one of said suction sidewall and said pressure sidewall is formed with a second stagger angle (Fig 4) that is increased as compared to said linear region of said airfoil (Fig 5A), such that said aft portion facilitates reducing tip vortex losses of said airfoil ([0077]).
Regarding claim 10, Lewis teaches said aft portion of said airfoil formed with said second stagger angle is formed in a tip region (54) of said airfoil adjacent to said tip (Fig 2).
Regarding claim 12, Lewis teaches said linear region extends from said root to about 85% of the radial span of said airfoil (Fig 5A), and wherein said tip region second stagger angle is formed from about 85% of the radial span of said airfoil to said tip (Fig 5A).
Regarding claim 13, Lewis teaches said linear region extends from said root to about 75% of the radial span of said airfoil (Fig 5A), and wherein said tip region second stagger angle is formed from about 75% of the radial span of said airfoil to said tip (Fig 5A).
Regarding claim 16, Lewis teaches said plurality of blades form a single stage of said rotor assembly (Fig 1).
Regarding claim 17, Lewis teaches a turbine rotor for a high pressure turbine (Fig 1), said turbine rotor comprising a plurality of blades (Fig 1) extending from a rotor disc (Fig 1) having an axis of rotation (Fig 1), each said blade comprising an airfoil (36) having a shape (Fig 2) defined by a suction sidewall (44) and a pressure sidewall (42), said pressure sidewall of at least one of said airfoils is formed with a linear region (Figs 2 and 5A) that has a first stagger angle (Figs 4 and 5A) that increases substantially constant throughout (Fig 5A), and a tip region (54) formed with a shape (Fig 4) that facilitates causing a tip vortex to detach from a surface of the said at least one airfoil to facilitate reducing tip losses associated with said turbine rotor ([0077], this is a functional limitation that does not convey any structure beyond what was set forth in the 
Regarding claim 18, Lewis teaches at least one airfoil comprises a root (34), a tip (36), and a radial span therebetween (Fig 2), wherein said linear region extends from said root to about 85% of the radial span of said airfoil (Fig 5A), wherein said at least one airfoil pressure sidewall is formed with a second stagger angle (Fig 4) within said tip region defined between 85% of the radial span of said airfoil to said tip (Fig 5A), said second stagger angle is increased as compared to said first stagger angle to facilitate improving turbine rotor efficiency (Fig 5A).
Regarding claim 19, Lewis teaches at least one airfoil comprises a root (34), a tip (36), and a radial span therebetween (Fig 2), wherein said linear region extends from said root to about 75% of the radial span of said airfoil (Fig 5A), wherein said at least one airfoil pressure sidewall is formed with a second stagger angle (Fig 4) within said tip region defined between 75% of the radial span of said airfoil to said tip (Fig 5A), said second stagger angle is increased as compared to said first stagger angle to facilitate improving turbine rotor efficiency (Fig 5A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Yamaguchi (US 7047167).
Regarding claims 6, 14, and 20, Lewis does not explicitly set forth said airfoil is further formed with trailing edge over-turning wherein a metal angle of said airfoil trailing edge is more tangential than a gas angle of said airfoil.
It has been held that a particular parameter must be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See MPEP 2144.05 II(B).
Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Yamaguchi teaches said airfoil is further formed with trailing edge over-turning wherein a metal angle of said airfoil trailing edge is more tangential than a gas angle of said airfoil (Fig 2, the gas angle being the difference between the camber line and the outflow angle).  Further Yamaguchi teaches that the metal angle is a known variable when optimizing the performance of an airfoil (Col 6, lines 3-63).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the metal angle taught by Lewis because the metal angle was recognized as a result-effective variable for .
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Lewis is the closest prior art and the limitation from claim 11 that there is an overhang formed along the pressure side is not taught nor suggested by Lewis.  Lewis in Fig 4 shows the stagger angle increasing of the blade and an overhang would be generated on the suction side of the airfoil and not the pressure side.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Mongillo (US 10801325) teaches a turbine blade with increasing stagger angles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FOUNTAIN whose telephone number is (571)272-6025. The examiner can normally be reached M-F 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON FOUNTAIN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745